MEMORANDUM **
Chong Hyon McGrew appeals from the sentence imposed following her guilty plea conviction to distribution of methamphetamine hydrochloride, in violation of 21 U.S.C. § 841(a)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
McGrew contends that the district court erred in determining that she was ineligible for the safety valve reduction under U.S.S.G. § 5C1.2. We conclude that the district court did not err in finding that McGrew did not satisfy the burden of showing that she truthfully provided all information known to her regarding her distributors and suppliers. See United States v. Diaz-Cardenas, 351 F.3d 404, 409 (9th Cir.2003).
McGrew also contends that this case should be remanded to the district court to make a finding on her motion for a downward departure under U.S.S.G. § 5K2.0. The record establishes that the district court considered McGrew’s motion and does not support her contention that the district court misunderstood its authority to grant it.
We review a sentence imposed after United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), for reasonableness. Because we conclude that the sentence is reasonable, we affirm. See United States v. Plouffe, 445 F.3d 1126, 1131 (9th Cir.2006).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.